o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-144916-14 uil the honorable richard nugent member united_states house of representatives spring hill drive spring hill fl attention --------------------- dear congressman nugent i am responding to your inquiry dated date on behalf of your constituent ---------------------------- -------------- asked if certain medical insurance expenses her ex-husband pays for her benefit are alimony and therefore taxable to her gross_income includes amounts received as alimony or separate_maintenance payments sec_71 of the internal_revenue_code code alimony_or_separate_maintenance_payment is any payment in cash if the spouse or someone on the spouse’s behalf receives such payment under_a_divorce_or_separation_instrument the divorce_or_separation_instrument does not designate such payment as a payment that is not includible in gross_income under sec_71 of the code and not allowable as a deduction under sec_215 of the code in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made no liability exists to make such payment for any period after the death of the payee spouse and no liability exists to make any payment in cash or property as a substitute for such payment after the death of the payee spouse sec_71 of the code conex-144916-14 a divorce_or_separation_instrument means in part a decree of divorce or separate_maintenance or a written instrument incident to such decree or a written_separation_agreement sec_71 of the code if a payment satisfies all of the factors listed in sec_71 of the code then it is alimony however if it fails to satisfy any one of the above factors it is not alimony see q and a-2 of sec_1_71-1t of the income_tax regulations if the divorce decree or other relevant document does not expressly state that the payment obligation terminates upon the death of the payee spouse the payment will qualify as alimony provided that the termination of the obligation would occur by operation of state law see notice_87_9 1987_1_cb_421 -------------- may also want to refer to publication divorced or separated individuals for additional information about the general rules for alimony i am enclosing a copy of this publication we understand that -------------- applied for a letter_ruling in ------ we advised in a letter dated ----------------------- to her that the user_fee she submitted was not sufficient and that she might qualify for a reduced user_fee the procedures to request a letter_ruling are in revproc_2014_1 2014_1_irb_1 date or its successor i am enclosing parts of the revenue_procedure which may help -------------- if she wants to request a letter_ruling the enclosure includes a schedule of user fees and the eligibility requirements for paying a reduced user_fee for a letter_ruling request appendix a of rev_proc i hope this information is helpful if you have any questions please contact me ----------- ----------- or ------------------ at ----- ------------- sincerely thomas d moffitt chief branch office of the associate chief_counsel income_tax and accounting enclosures
